Exhibit 10.29 OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT THIS OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT (this  Reaffirmation Agreement ) is entered into as of August 2, 2012, (the  Restatement Effective Date ) by and among FURIEX PHARMACEUTICALS, INC. , a Delaware corporation, APBI HOLDINGS, LLC , a North Carolina limited liability company, DEVELOPMENT PARTNERS, LLC , a Delaware limited liability company, and GENUPRO, INC. , a North Carolina corporation (either individually or collectively as the context may require, the  Borrower ), and MIDCAP FUNDING III, LLC , a Delaware limited liability company ( MidCap ), in its capacity as administrative agent (the  Agent ) for the Lenders (as defined in the Amended and Restated Loan and Security Agreement). STATEMENT OF FACTS: A.The Borrower, the other Loan Parties party thereto, the Lenders party thereto and MidCap executed that certain Loan and Security Agreement, dated as of August 18, 2011 (the  Existing Loan and Security Agreement ), pursuant to which the Lenders agreed to make certain extensions of credit to the Borrower thereunder. B.T o evidence, secure and guarantee the payment and performance of the Obligations (as defined in the Existing Loan and Security Agreement), and to otherwise induce the Lenders to make loans and other extensions of credit thereunder, the Borrower and other Loan Parties executed and delivered prior to the date hereof one or more of the Loan Documents (as defined in the Existing Loan and Security Agreement), including, without limitation, the agreements identified in Schedule 1 attached hereto (such Loan Documents (other than the Existing Loan and Security Agreement) are referred to herein collectively as the  Existing Loan Documents ). C.The Agent, the Lenders, the Loan Parties and the Borrower desire to enter into that certain Amended and Restated Loan and Security Agreement, dated as of the date hereof (as the same may be further amended, restated, refinanced, replaced or otherwise modified from time to time, the  Amended and Restated Loan and Security Agreement ), pursuant to which, among other things, the Existing Loan and Security Agreement shall be amended and restated in its entirety. As a condition precedent to the effectiveness of the Amended and Restated Loan and Security Agreement, the Borrower is required to execute and deliver this Reaffirmation Agreement. C apitalized terms used herein but not defined herein shall have the respective meanings given to such terms in the Amended and Restated Loan and Security Agreement. NOW, THEREFORE , in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
